Oliver, Presiding Judge:
These appeals to reappraisement have-been submitted for decision upon the following stipulation of counsel' for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the Court, that at the time of exportation of the merchandise covered by Reappt. No. 140525-A, invoiced as “2793 Gross coloured hollow glass ball for Christmas tree ornaments-with metal hanger” and Reappt. No. 140483-A, invoiced as “1800 Grs. coloured hollow glass ball for Christmas tree with wire hanger” and “1433)4 Grs. coloured' hollow glass ball for Christmas tree w/wire hanger,” involved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at yen-1.68 per gross, packed, plus invoiced amount for labels.
It is further stipulated and agreed that there was no higher foreign value for the-merchandise herein at the time of exportation.
It is further stipulated and agreed that these cases may be submitted on the-foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value, for the merchandise described in the above-quoted stipulation, is 1.68 yen per gross, packed, plus invoiced amount, for labels. Judgment will be rendered accordingly.